Exhibit 10.1(d)

EXECUTED

Credit Suisse International

One Cabot Square

London E14 4QJ

England

October 22, 2009

To: Navistar International Corporation

4201 Winfield Road

Warrenville, Illinois 60555

Attention: Treasurer

Telephone No.:    630-753-5000 Facsimile No.:    630-753-2305

Re: Base Call Option Transaction

Navistar International Corporation (“Counterparty”) and Credit Suisse
International (“Dealer”), represented by Credit Suisse, New York branch
(“Agent”) as its agent, concurrently herewith are entering into a Base Call
Option Transaction (the “Transaction”) to purchase from Dealer a number of
options exercisable into Shares pursuant to a letter agreement dated as of the
date hereof (the “Confirmation”).

This letter agreement (the “Letter Agreement”) hereby confirms the agreement
between Dealer and Counterparty as follows:

1. Terms Used but Not Defined Herein. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Confirmation.

2. Section 6(e) Calculation for Certain Additional Termination Events. For the
purposes of determining the amount payable under Section 6(e) of the Agreement
in connection with any Additional Termination Event under Section 9(e)(ii) of
the Confirmation only, the parties agree that any inputs used to determine such
amount shall be calculated by Dealer using mid-market data, as necessary for
Dealer’s own then current valuation for the Transaction.

3. Counterparts. This Letter Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

4. Governing Law. The provisions of this Letter Agreement shall be governed by
the New York law (without reference to choice of law doctrine).



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Letter Agreement carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Letter Agreement or this page hereof as evidence of agreement to such terms
and providing the other information requested herein and immediately returning
an executed copy to Credit Suisse, New York branch, Eleven Madison Avenue, New
York, NY 10010-3629, Facsimile No. (212) 325-8173.

Very truly yours,

 

Credit Suisse International By:  

/s/ Shui Wong

Name:   Shui Wong Title:   Authorized Signatory By:  

/s/ Marisa Scauzillo

Name:   Marisa Scauzillo Title:   Authorized Signatory Credit Suisse, New York
Branch, as Agent for Credit Suisse International By:  

/s/ Louis J. Impellizeri

Name:   Louis J. Impellizeri Title:   Authorized Signatory By:  

/s/ Grace Koo

Name:   Grace Koo Title:   Managing Director

 

Accepted and confirmed

as of the Trade Date:

Navistar International Corporation.

By:

 

 

Authorized Signatory

Name:

 

(Signature Page to Side Letter Agreement of Base Call Option Transaction)



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Letter Agreement carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Letter Agreement or this page hereof as evidence of agreement to such terms
and providing the other information requested herein and immediately returning
an executed copy to Credit Suisse, New York branch, Eleven Madison Avenue, New
York, NY 10010-3629, Facsimile No. (212) 325-8173.

Very truly yours,

 

Credit Suisse International By:  

 

Name:   Title:   By:  

 

Name:   Title:   Credit Suisse, New York Branch, as Agent for Credit Suisse
International By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

Accepted and confirmed

as of the Trade Date:

Navistar International Corporation.

By:

 

/s/ Jim Moran

Authorized Signatory

Name:

 

Jim Moran

VP & Treasurer

(Signature Page to Side Letter Agreement of Base Call Option Transaction)